Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/7/2021 is acknowledged. Claims 1-20 remain pending.
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010222964 A to Kuniki et al (Kuniki) in view of CN 205276419 U to Wu et al (Wu) and US Pat. 9,464,767 to Whitfield et al (Whitfield).
	Referring to the Figs. 1 & 5-7 and ¶¶ [0080]-[0083] especially, Kuniki discloses, as recited in independent claim 1, “an air heating fan” 709, “an external air duct” 702, “an internal air duct [703] located inside the external air duct [702],.. an air heating wire component [708, Figs. 6 & 7], [and] an air outlet [703e] of the air heating fan [709]... a drive mechanism [705]... to telescopically move the internal air duct [703]... along an extension direction... and a controller” 500 (Fig. 1, ¶ [0044]). 
Both of amended claims 1 and 11 differ from Kuniki in calling for the “internal air duct outlet [703e to] include an auxiliary heater.”
Wu discloses, in Fig. 1 and ¶¶ [0013] & [0017]-[0021], a toilet air heating device comprising an air duct outlet (terminus of el’t 10, Fig. 1, ¶ [0020]) which includes infrared heaters 11. It would have been obvious to adapt the IR heaters 11 of Wu to the internal air duct outlet [703e] of Kuniki, since Wu teaches that the IR heat lessens inflammation, stimulates circulation and, moreover, has antiseptic properties (ibid).
Amnended claim 1 recites the controller “to actuate the auxiliary heater in response to the internal duct moving into the extended position.” Whitfield discloses, at Fig. 20 and 38:19-28 & 39:5-18, automatic switching means to turn off a radiant energy 
Independent claim 11 adds, as already disclosed by Kuniki, “the toilet body [200] at the back of the seat... having a through hole,” covered by shutter, “wherein the... outlet of the internal air duct [703]... can extend out of the through hole” 203  (see Fig. 1 and ¶¶ [0044], [0045] & [0049]). 
While Wu does not expressly name the composite structure of the “auxiliary heater” 11 and “internal air duct outlet” 10 as “an integral piece,” Wu discloses the two to be joined at the air duct outlet region, just as they are in Applicant’s air duct outlet. And Kuniki in view of Wu provides exactly the advantage Applicant cites for this: “the auxiliary heater 7 extends out or retracts back together with the internal air duct 3” (instant spec., paragraph [0028]).  
	Before addressing parallel claims 2-4 and 13-15, note that, as recited in claim 12, from which 13-15 depend, “the internal air duct” 703 of Kuniki “is driven by the drive mechanism [705] to extend... until the internal air duct [703] reaches a preset position under... the seat” 400 ( ¶ [0079]).
As recited in claims 2-4 and 13-15, Kuniki discloses, at Figure 5 and ¶ [0080], “a drive motor [704]... on one side of the internal air duct [703]... [a] side rack [703k]... on a side wall of the internal air duct [703]... close to the drive motor [704]” (claims 2 & 13); “one or more drive gears [705a]... and the... side rack [703k] meshes with the... drive gears [705a]” (claims 3 & 14); and “the drive motor [704] is in communication... 
	As recited in claims 5, 6 and 16, Kuniki discloses an “outlet [703e] of the internal air duct [703]... provided with an air duct structure [703f] that tilts upwardly” (Figs. 5 & 10, ¶ [0109]). And while Kuniki does not specify “louvers... at the internal air duct outlet and forming an angle with a normal line of a plane [of]... the internal air duct outlet,” the examiner gives notice that this does not patentably distinguish the claims from the prior art. Since louvers have long been used as means to enhance control of the direction of air flow passing through them, and Kuniki expressly intends that the air exiting the internal air duct outlet 703e change from the axial direction of the duct, to a direction with a component perpendicular to the duct axis, i.e., toward a body region above it (see ¶¶ [0109]-[0110]), it would have been obvious to one of ordinary skill in the art to place louvers in the internal air duct outlet 703e of Kuniki, at an angle corresponding to the direction of the target body region.
	As recited in claims 7 and 17, Kuniki discloses a “heating wire component controller [204, ¶ [0139], and “a master controller [500] in communication with the... fan, the drive mechanism, and the auxiliary heater,” since mere temperature maintenance uses only temperature sensor 710 feedback (ibid), and control of duct extension and the auxiliary heater remains user controlled at panel 500.
	Claims 8 and 18 differ from Kuniki only in calling for an auxiliary heater in the form of an IR lamp or ceramic heating rod. However, an IR lamp or heating rod, both well-known IR sources, would have been obvious where the cost and space efficiencies of the IR LEDs used by Wu are not imperative.

	And as recited in claims 10 and 20, the control of toilet air heating processes by the main panel 500 of Kuniki controls each function, while allowing for subsystem controls 204 to govern simple, set point feedback control regimes, and necessarily both starts air heating, the fan, the drive motor, and the auxiliary heater, and stops them, exactly as claimed (see ¶¶ [0021] - [0030]).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because they do not apply to the new grounds of.
Applicant’s arguments with respect to claims 11-20 have been considered but are not persuasive.
	As discussed above in the revised rejection of claim 11, Applicant’s own stated advantage provided by the “integral piece” structure of the auxiliary heater and internal air duct outlet, is provided identically by the integral structure of the auxiliary heater and internal air duct outlet of Kuniki in view of Wu: “the auxiliary heater 7 extends out or retracts back together with the internal air duct 3” (instant spec., paragraph [0028]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/12/2022